DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 recites “determining a third amount of extra power available based on the first amount of extra power available and the second amount of extra power available; and transmitting, to the driver, a second value indicating the third amount of extra power available, wherein the driver adjusts the at least one operating parameter of the first processor based on the third amount of extra power available.” However, the claimed subject matter was not described in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 11, 12, 14, 16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8 and 15of U.S. Patent No. 10996725. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to substantially the same subject matter involving reallocating an extra available power from one or more system components to a processor to increase an operating parameters of the processor.
Instant Application
Patent
1. A computer-implemented method for managing power in a multiple processor computing device, the method comprising: detecting a first amount of power used by one or more system components of the computing device; determining a first amount of extra power available based on the first amount of power and a system power budget associated with the one or more system components; and transmitting, to a driver associated with a first processor included in the computing device, a first value indicating the first amount of extra power available, wherein the driver adjusts at least one operating parameter of the first processor based on the first amount of extra power available.
1. A method for managing power in a multiple processor computing device, the method comprising: detecting a first average amount of power [being] used by a first processor of the computing device over a recent time interval; determining an amount of extra power available based on the first average amount of power and a power budget for the first processor; and transmitting a value to a driver associated with a second processor of the computing device, wherein the value indicates the amount of extra power available, wherein the driver adjusts at least one operating parameter of the second processor based on the amount of extra power available.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 and 17-21 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nussbaum et al. (hereinafter Nussbaum) (US 20110022356 A1)
As to claim 1, Nussbaum teaches a computer-implemented method for managing power in a multiple processor computing device [FIG.1], the method comprising: 
detecting a first amount of power being used by one or more system components [i.e., memory controller, I/O Bridge] of the computing device [0036: “SOC_TDP_Margin is calculated by subtracting the sum of the power consumption of all on-die components from the SOC_TDP Limit: SOC_TDP_Margin =SOC_TDP_Limit -ƩCore(i) Pwr-GPU Pwr-Memory Controller Pwr-I/O Bridge Pwr.”] [Core Pwr, GPU Pwr, Memory controller Pwr and I/O Bridge Pwr are power used by system components];
determining a first amount of extra power available based on the first amount of power and a system power budget associated with the one or more system components [0036: “SOC_TDP_Margin is calculated by subtracting the sum of the power consumption of all on-die components from the SOC_TDP Limit: SOC_TDP_Margin =SOC_TDP_Limit -ƩCore(i) Pwr-GPU Pwr-Memory Controller Pwr-I/O Bridge Pwr.”] [SOC-TDP_Margin is the extra unused power] [0023 and table 2] and 
transmits, to a driver associated with a first processor [second processor 108] included in the computing device, a first value indicating the first amount of extra power available, wherein the driver adjusts at least one operating parameter of the first processor based on the first amount of extra power available [0023 and table 2: it shows example of reallocating power from idle and less active components to the busy components] [0024: “The operational point (F,V) of both cores may be increased to fill the new power headroom (16.75 w instead of 8 w).”] [0035: “In one embodiment, only two on-die components: core processors and the GPU, maybe boosted to a higher performance point. The I/O module and the memory controller may contribute to the boosting process of the core or the GPU by reallocating their ‘unused’ power budget to these components”].
As to claim 2, Nussbaum teaches the computer-implemented method of claim 1, further comprising determining a second amount of extra power available based on a second amount of power used by a second processor included in the computing device and a processor power budget associated with the second processor [0036: “SOC_TDP_Margin is calculated by subtracting the sum of the power consumption of all on-die components from the SOC_TDP Limit: SOC_TDP_Margin =SOC_TDP_Limit -ƩCore(i) Pwr-GPU Pwr-Memory Controller Pwr-I/O Bridge Pwr. Any change in the state of the on-die components traggiger an update of the SOC_TDP_Margin value”] [If one of cores becomes idle or less active, the SOC-TDP_Margin will be updated] [table 2]. 
As to claim 3, Nussbaum teaches the computer-implemented method of claim 1, further comprising determining a second amount of extra power available based on a second amount of power used by a second processor included in the computing device and a processor power budget associated with the second processor [0036: “SOC_TDP_Margin is calculated by subtracting the sum of the power consumption of all on-die components from the SOC_TDP Limit: SOC_TDP_Margin =SOC_TDP_Limit -ƩCore(i) Pwr-GPU Pwr-Memory Controller Pwr-I/O Bridge Pwr.”].
As to claim 5, Nussbaum teaches wherein the first processor comprises a graphics processing unit, and the second processor comprises a central processing unit [FIG. 1].
As to claim 6, Nussbaum teaches wherein the one or more system components comprise a third processor [0023 and table 2].
As to claim 7, Nussbaum teaches wherein detecting the first amount of power used by the one or more system components comprises determining an average amount of power used by the one or more system components over a time interval [0037].
As to claim 8, Nussbaum teaches wherein determining the first amount of extra power available comprises determining a difference between the first amount of power and the system power budget [0036: “SOC_TDP_Margin is calculated by subtracting the sum of the power consumption of all on-die components from the SOC_TDP Limit: SOC_TDP_Margin =SOC_TDP_Limit -ƩCore(i) Pwr-GPU Pwr-Memory Controller Pwr-I/O Bridge Pwr.”].
As to claim 9, Nussbaum teaches wherein determining the first amount of extra power available comprises limiting the first amount of extra power available based on a maximum allowable power consumption associated with the first processor [table 1 and table 2].
As to claim 10, Nussbaum teaches wherein the one or more system components comprise at least one of a keyboard, a touchpad, a display, a cooling fan, an optical drive, a hard disk drive, a solid-state drive or a network interface [FIG. 1: north-Bridge &memory controller, I/O Bridge].
As to claims 11-15 and 17-18, they relate to method claims comprising the similar subject matters claimed in claims 1-9. Therefore, they are rejected under the same reasons applied to claims 1-9.
As to claims 19-21, they relate to system claims comprising the similar subject matters claimed in claims 1-3. Therefore, they are rejected under the same reasons applied to claims 1-3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nussbaum et al. (hereinafter Nussbaum) (US 20110022356 A1), in view of Iyigun et al. (hereinafter Iyigun1) (US 20180129534 A1).
As to claim 16, Nussbaum does not teach wherein detecting the first amount of power being used by the first processor comprises polling a register of the first processing unit, and detecting the second amount of power being used by the second processor comprises polling a register of the second processor. In other words, Nussbaum does not teach storing the amount of power being used by the first processor into the register of the first processor.
Iyigun teaches storing an amount of power being used by a processor into a register of the processor.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of storing power used information in register as suggested in Iyigun into Nussbaum. By incorporating Iyigun’s teaching would provide a method for storing power consumption information of the processor in teaching of Nussbaum. As such, the power used information can be acquired by polling the register.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/           Primary Examiner, Art Unit 2187                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Iyigun was cited in the IDS filed on 07/19/2021.